People v Schuman (2020 NY Slip Op 00539)





People v Schuman


2020 NY Slip Op 00539


Decided on January 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2020

Friedman, J.P., Webber, Kern, González, JJ.


1204/17 10893

[*1]The People of the State of New York, Respondent,
vRobert Schuman, Defendant-Appellant.


Colson Law PLLC, New York (Deborah A. Colson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Diane Kiesel, J.), rendered February 22, 2019, convicting defendant, after a jury trial, of assault in the second degree and criminally negligent homicide, and sentencing him to an aggregate term of three years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's determinations concerning credibility and the evaluation of expert testimony. The evidence, including videotapes and eyewitness testimony, supports the inference that defendant knew that his vehicle struck a pedestrian, and that the vehicle was dragging the victim as defendant drove away.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2020
CLERK